UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7160


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN TEJADA-REVULCABA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:14-cr-00019-H-1)


Submitted:   January 31, 2017             Decided:   February 8, 2017


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Juan Tejada-Revulcaba, Appellant Pro Se. Tobin Webb Lathan, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan    Tejada-Revulcaba         appeals   the    district      court’s   order

denying       his   Motion   for    Declaratory         Relief    or   Alternatively

Immigration Departure. During the pendency of this appeal, Tejada-

Revulcaba was released from imprisonment. Upon review, we conclude

that his arguments challenging the district court’s denial of his

motion are now moot.           See Friedman’s, Inc. v. Dunlap, 290 F.3d

191, 197 (4th Cir. 2002) (“[W]hether we are presented with a live

case or controversy is a question we may raise sua sponte since

mootness goes to the heart of the Article III jurisdiction of the

courts.” (internal quotation marks omitted)).

       Accordingly, we dismiss the appeal as moot.                 We dispense with

oral    argument     because      the    facts    and    legal    contentions     are

adequately      presented    in    the    materials      before    this   court    and

argument would not aid the decisional process.

                                                                           DISMISSED




                                           2